DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-10, in the reply filed on June 30, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Arts et al. (US 6,342,622) alone or in view of Al-Shammari et al. (US 9,156,929).
Arts claims the following sp2-hybridised carbon containing bridge metallocene complex as a catalyst component for olefin polymerization (col. 1, lines 6-7; and column 27, claim 2):

    PNG
    media_image1.png
    399
    294
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    220
    444
    media_image2.png
    Greyscale

Arts further specifies that R is a sp2-hybridised carbon containing bridge, and the substituents on indenyls are selected from hydrogen, alkyl, etc., or the two adjacent Z and X substituents connected with each other to form a ring system (col. 4, lines 46-48).  When (i) {Z1, Z2, Z3 and Z6 } and {X1, X4, X5 and X8 }  all are selected from hydrogen, and Z4, Z5, X6 and X7 are independently selected from hydrocarbyl group or  {Z4 and Z5} and {X6 and X7} respectively are connected and together with the carbons of the indenyl ring to form identical and most common rings such as benzene, cyclohexane, cyclopentane and cyclopentene rings; and (ii) R is selected from the simplest sp2-hybrid carbon containing bridge such as vinylidene as disclosed in the Abstract of Al-Shammari:

    PNG
    media_image3.png
    235
    150
    media_image3.png
    Greyscale

Arts’ metallocene compound would meet the metallocene compound limitations of the instant claims. 
	  Thus, it would have been obvious to a skilled artisan at the time the invention was made to employ Arts’ teaching to provide a catalyst composition for olefin polymerization comprising a sp2-hybridised carbon containing bridge metallocene compound as shown above since such is within the scope of Arts’ teaching and in the absence of showing criticality and unexpected results.
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  There no prior art expressly disclose the metallocene complexes with two indenyl rings bridged at 2-position with one atom of the specified bridges of the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/           Primary Examiner, Art Unit 1763